CONCURRING OPINION
We concur in the result reached by the majority of the court in the foregoing opinion, but we do not agree with them as to the construction placed upon the phrase "without reasonable cause" as used in the statute.
In our judgment, "without reasonable cause" includes the personal conduct of the parent or parents during the minority of the child or children and it is not limited as the majority opinion holds, to some "fact or facts which exist at the time of the neglect to maintain, or support, and which deprive such act of neglect of any criminal quality." For example, if during the minority of the children, as in the instant case, and at a time when they should be in school, and at the formative period of their character, the father abandons them and permits them to shift for themselves as best they can, other than contributing money, under a court order, then in our judgment the children would have reasonable cause, under the statute, to refuse to support their *Page 86 
father although he was sick, unable to work, and support himself, even though they were of full age and financially able to support him.